Citation Nr: 1449855	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-33 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for skin rashes, to include chloracne.

5.  Entitlement to service connection for a brain tumor/brain cancer.

6.  Entitlement to service connection for metastatic renal cell carcinoma.

7.  Entitlement to service connection for lung cancer.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for migraine headaches.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972.

These matters come before the Board of Veterans Appeals (Board) on appeal of September 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On June 18, 2013, the Veteran testified at a Board hearing, via videoconferencing, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

The Board notes that the Veteran was initially denied service connection for posttraumatic stress disorder (PTSD) by way of the September 2010 rating decision.  The Veteran disagreed with that denial and, by way of a rating action dated in November 2012, a decision review officer awarded service connection for PTSD and assigned a 30 percent disability evaluation, effective May 29, 2009.  During his June 2013 hearing, the Veteran indicated his disagreement with the assigned evaluation and was afforded the opportunity to present testimony regarding his PTSD rating.  As indicated by the hearing transcript, the Veteran's testimony was considered to be a notice of disagreement (NOD) as to the rating assigned for his PTSD.  The Board notes that a statement of the case (SOC) has not been issued addressing the Veteran's PTSD rating.  However, due to the death of the Veteran, the Board finds that an SOC is not required at this time.  Should an eligible person file a request to be substituted as the appellant for purposes of processing the claim to completion, the agency of original jurisdiction (AOJ) should ensure issuance of an SOC.


FINDINGS OF FACT

1.  During his June 2013 hearing, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for hearing loss, hypertension, peripheral neuropathy, skin rashes (to include chloracne), asthma, and migraine headaches.  

2.  While the Veteran's appeal of the issues of entitlement to service connection for a brain tumor/brain cancer, lung cancer, and renal cell carcinoma was pending before the Board, and prior to the issuance of a final decision, the Veteran died.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issues of entitlement to service connection for hearing loss, hypertension, peripheral neuropathy, skin rashes (to include chloracne), asthma, and migraine headaches has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claims of service connection for a brain tumor/brain cancer, lung cancer, and renal cell carcinoma at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).  But see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2014).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for hearing loss, hypertension, peripheral neuropathy, skin rashes (to include chloracne), asthma, and migraine headaches.  He perfected his appeal of the issues in December 2012.  During his 2013 hearing, the Veteran requested that his appeal as to these issues be withdrawn.

The Board finds that the Veteran has expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for hearing loss, hypertension, peripheral neuropathy, skin rashes (to include chloracne), asthma, and migraine headaches.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these issues.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of those six issues.  


II.  Dismissal

Unfortunately, the Veteran died during the pendency of this appeal of the denial of service connection for a brain tumor/brain cancer, lung cancer, and renal cell carcinoma.  (His death was on May [redacted], 2014, according to information provided to VA by the Social Security Administration.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of the Veteran's appeal of the denial of service connection for a brain tumor/brain cancer, lung cancer, and renal cell carcinoma does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim(s) to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2014) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).



ORDER

The appeal for service connection for hearing loss, hypertension, peripheral neuropathy, skin rashes (to include chloracne), asthma, migraine headaches, a brain tumor/brain cancer, lung cancer, and renal cell carcinoma is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


